MARTIN, Judge.
Defendant contends that the circumstantial evidence adduced at trial was insufficient to withstand his motions for judgment as of nonsuit. Since defendant offered evidence after his motion for judgment as of nonsuit at the close of the State’s evidence, we consider only the denial of his motion made at the close of all the evidence. State v. Robbins, 275 N.C. 537, 169 S.E. 2d 858 (1969).
“The test of the sufficiency of the evidence to withstand such a motion is the same whether the evidence is circumstantial, direct, or both. [Citation omitted.] ‘When the motion for nonsuit calls into question the sufficiency of *35circumstantial evidence, the question for the court is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances. If so, it is for the jury to decide whether the facts, taken singly or in combination, satisfy them beyond a reasonable doubt that the defendant is actually guilty.’ [Citation omitted.] ” State v. Cutler, 271 N.C. 379, 156 S.E. 2d 679 (1967).
Viewing the evidence in the light most favorable to the State, we hold that the trial court properly overruled defendant’s motion. The fact that State’s evidence may have contained a discrepancy as to when Earl Locklear traveled back across the bridges and saw two men fighting along the river did not warrant nonsuit. Contradictions and discrepancies, even in the State’s evidence, are matters for the jury and do not warrant nonsuit. State v. Bolin, 281 N.C. 415, 189 S.E. 2d 235 (1972).
In his next assignment of error defendant contends the trial court expressed an opinion on the evidence in violation of G.S. 1-180 by recalling and questioning the State’s witness, Earl Locklear, after the State rested its case and defendant moved for judgment as of nonsuit. “It has been the immemorial custom for the trial judge to examine witnesses who are tendered by either side whenever he sees fit to do so, and the calling of a witness on his own motion differs from this practice in degree and not in kind.” State v. Horne, 171 N.C. 787, 88 S.E. 433 (1916). “Such examinations should be conducted with care and in a manner which avoids prejudice to either party. If by their tenor, their frequency, or by the persistence of the trial judge they tend to convey to the jury in any manner at any stage of the trial the ‘impression of judicial leaning,’ they violate the purpose and intent of G.S. 1-180 and constitute prejudicial error.” State v. Colson, 274 N.C. 295, 163 S.E. 2d 376 (1968). In the present case, the questions posed by the trial court were obviously intended to clarify the testimony of a witness, and they neither expressly nor impliedly amounted to a comment on the evidence by the court. Defendant’s assignment of error is overruled.
We have carefully considered defendant’s remaining assignments of error and conclude that they are without merit.
No error.
Chief Judge Brock and Judge Vaughn concur.